Citation Nr: 0325239	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-02 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.	Entitlement to service connection for cervical 
arthritis. 

2.	Entitlement to service connection for a left knee 
disability, to include arthritis. 

3.	Entitlement to service connection for short-term memory 
loss, claimed as due to an undiagnosed illness.

4.	Entitlement to service connection for rashes and sores, 
claimed as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


REMAND

On November 8, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Contact the National Personnel 
Records Center, or any other 
appropriate State or Federal 
agency (to include the U.S. 
Department of the Army, Medical 
Department Activity, Fort Lee, 
Virginia 23801-5260, and 
Headquarters, District of Columbia 
Army National Guard, Forscom FC, 
547th Light Medium Truck Company, 
2001 East Capitol Street S.E., 
Washington, D.C. 20003), and 
request all additional service 
medical records of the veteran 
that have not previously been 
furnished to VA from September 20, 
1990, to May 23, 1991, during 
which he was ordered to active 
duty in support of Operations 
Desert Shield/Desert Storm in 
Southwest Asia.  If no additional 
service medical records for this 
period of service can be found, or 
if they have been destroyed, ask 
for specific confirmation of that 
fact.
2.	Obtain the veteran's medical 
records from the VA Medical Center 
in Hampton, Virginia for any 
treatment for cervical arthritis, a 
left knee disability, any 
psychiatric disorder, and any skin 
disorder during the period from 
January 2002 to the present time.  
Request complete clinical records.
3.	After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, obtain a supplemental medical 
opinions from Nat E. Smith, M.D., at the 
VA Medical Center, Salisbury, North 
Carolina.  The entire claims file must 
be made available to the physician and 
his report should include discussion of 
the veteran's documented medical history 
and assertions.  Explain to Dr. Smith, 
who examined the veteran on October 31, 
2001, that what is requested is a 
supplemental medical opinion based on 
the current evidence of record, NOT a 
new examination of the veteran, unless 
either Dr. Smith is unavailable, or he 
cannot render the opinion without a new 
examination of the veteran.  
Ask Dr. Smith to render a 
supplemental opinion, with respect to 
each diagnosed cervical spine 
arthritis and/or left knee disability 
(to include arthritis), as to whether 
each such disability is, as least as 
likely as not (a) the result of 
injury or disease during either the 
veteran's active duty for training 
(from July to December 1978), or his 
period of active duty (from September 
1990 to May 1991), or (b) the result 
of injury during any other service 
(inactive duty training).  In 
rendering this opinion, Dr. Smith 
should specifically address and 
consider the report of the August 
2001 x-ray (taken during the 
veteran's reserves service) that 
includes a notation that the 
veteran's early osteoarthritis of the 
cervical spine is not the result of 
injury.  
The examiner should set forth the 
clinical findings upon which each 
opinion is based, as well as the 
complete rationale for each opinion 
expressed and conclusion reached, in 
a printed (typewritten) report. 
4.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


